Exhibit 10.1

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

WOODWARD, INC.

2017 OMNIBUS INCENTIVE PLAN

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

﻿

﻿

 

 

﻿

 

Page

Section 1 Background

1 

1.1

General

1 

1.2

Effective Date

1 

1.3

Purposes

1 

Section 2 Definitions

1 

Section 3 SHARES Subject to the Plan

7 

3.1

General

7 

3.2

Lapsed Awards

7 

3.3

Full Value Awards

8 

3.4

Share Reserve

8 

Section 4 Administration of the Plan

8 

4.1

Procedure

8 

4.2

Powers of the Administrator

8 

4.3

Binding Effect of Administrator’s Decisions

10 

Section 5 Limits

10 

5.1

General Share Limits

10 

5.2

Fiscal Year Limit on Outside Director Awards and Other Compensation

10 

5.3

Minimum Vesting Requirement for Full Value Awards

11 

5.4

Incentive Stock Option Limits

11 

5.5

No Exchange Program Permitted

11 

Section 6 Options

11 

6.1

Grant of Options

11 

6.2

Award Agreement

12 

6.3

Maximum Term of Option

12 

6.4

Exercise Price and Consideration

12 

6.5

Exercise of Option

12 

Section 7 Restricted Stock Awards

14 

7.1

Grant of Restricted Stock Awards

14 

7.2

Award Agreement

14 

7.3

Transferability

14 

7.4

Other Restrictions

14 

7.5

Legend on Certificates

14 

7.6

Removal of Restrictions

14 

7.7

Voting Rights

14 

7.8

Dividends and Other Distributions

14 

7.9

Section 162(m) Performance Restrictions

14 

﻿

-i-





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)



﻿

﻿

Page

Section 8 Restricted Stock Units

15 

8.1

Grant of Restricted Stock Units

15 

8.2

Award Agreement

15 

8.3

Vesting Criteria and Other Terms

15 

8.4

Earning Restricted Stock Units

15 

8.5

Form and Timing of Payment

15 

8.6

Cancellation

15 

8.7

Section 162(m) Performance Restrictions

15 

Section 9 Stock Appreciation Rights

16 

9.1

Grant of Stock Appreciation Rights

16 

9.2

Award Agreement

16 

9.3

Exercise Price and Other Terms

16 

9.4

Expiration of Stock Appreciation Rights

16 

9.5

Payment of Stock Appreciation Right Amount

16 

Section 10 Performance Units and Performance Shares

16 

10.1

Grant of Performance Units/Shares

16 

10.2

Value of Performance Units/Shares

17 

10.3

Performance Objectives and Other Terms

17 

10.4

Earning of Performance Units/Shares

17 

10.5

Form and Timing of Payment of Performance Units/Shares

17 

10.6

Cancellation of Performance Units/Shares

17 

10.7

Section 162(m) Performance Restrictions

17 

Section 11 Performance-based Compensation Under Section 162(m)

17 

11.1

General

17 

11.2

Performance Goals

18 

11.3

Procedures

18 

11.4

Additional Limitations

19 

Section 12 Covered Employee Annual Incentive Awards

19 

12.1

Establishment of Incentive Pool

19 

12.2

Determination of Covered Employees’ Portions

19 

Section 13 Cash-Based Awards and Other Stock-Based Awards

19 

13.1

Grant of Cash-Based Awards

19 

13.2

Grant of Other Stock-Based Awards

19 

13.3

Value of Cash-Based and Other Stock-Based Awards

20 

13.4

Payment of Cash-Based and Other Stock-Based Awards

20 

13.5

Termination

20 

﻿

-ii-





 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(Continued)



﻿

﻿

Page

Section 14 Adjustments; Dissolution or Liquidation; Merger or Change in Control

20 

14.1

Adjustments

20 

14.2

Dissolution or Liquidation

20 

14.3

Change in Control

21 

14.4

Outside Director Awards

22 

Section 15 ADDITIONAL PROVISIONS OF AWARDS

22 

15.1

Legal Compliance Required

22 

15.2

Section 409A

22 

15.3

Investment Representations

23 

15.4

Inability to Obtain Authority

23 

15.5

Forfeiture Events

23 

15.6

Leaves of Absence or Transfers Between Locations

23 

15.7

Limited Transferability of Awards

24 

15.8

Indemnification

24 

15.9

No Effect on Employment or Service

24 

15.10

Participation

24 

Section 16 TaX WITHOLDING

24 

16.1

General Requirements

24 

16.2

Withholding or Remittance Arrangements

24 

Section 17 Amendment, Termination and duration of plan

25 

17.1

Amendment, Suspension or Termination Authority

25 

17.2

Duration of Plan

25 

Section 18 LEGAL CONSTRUCTION

25 

18.1

Governing Law

25 

18.2

Severability

26 

18.3

Captions

26 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

-iii-

﻿

 

 

--------------------------------------------------------------------------------

 

 

WOODWARD, INC.

2017 OMNIBUS INCENTIVE PLAN

﻿

Section 1
Background

1.1General.   The Plan permits the grant of Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock Awards,
Restricted Stock Units, Performance Shares, Performance Units, Covered Employee
Annual Incentive Awards, Cash-Based Awards and/or Other Stock-Based Awards.

1.2Effective Date.  The Plan is effective as of the Effective Date, provided
that the Plan is approved by an affirmative vote of the holders of a majority of
the Shares that are present in person or by proxy and entitled to vote at the
2016 Annual Meeting of Stockholders of the Company.  Awards may be granted
before the receipt of such approval, but such Awards will be null and void if
such approval is not in fact received. 

1.3Purposes.  The purposes of the Plan are to (a) attract and retain the best
available individuals for positions of substantial responsibility, (b) provide
additional incentive to such individuals, and (c) promote the success of the
Company’s business.  The Plan also is designed to encourage stock ownership by
Participants, thereby aligning their interests with those of the Company’s
shareholders and to permit the payment of compensation that qualifies as
performance-based compensation under Section 162(m) of the Code. 

Section 2
Definitions

The following words and phrases will have the following meanings unless a
different meaning is plainly required by the context:

2.1“Administrator” means the Board or any Committee that administers the Plan in
accordance with Section 4.

2.2“Applicable Laws” mean the legal and regulatory requirements relating to the
administration of equity or cash-based awards, including but not limited
to, under U.S. state corporate laws, U.S. federal and state securities laws, the
Code, any stock exchange or quotation system on which Shares are listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Awards are, or will be, granted.

2.3“Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock Awards, Restricted Stock
Units, Performance Shares,  Performance Units, Covered Employee Annual Incentive
Awards, Cash-Based Awards and/or Other Stock-Based Awards.





 

--------------------------------------------------------------------------------

 

 



2.4“Award Agreement” means, with respect to each Award, the written or
electronic agreement setting forth the terms and conditions of the Award, which
will comply with and be subject to the terms and conditions of the Plan.

2.5“Board” means the Board of Directors of the Company.

2.6“Cash-Based Award” means an Award granted pursuant to Section 13,  which is
denominated in cash and specifies a payment amount or payment range (which may
be expressed as a percentage of the Participant’s base salary, a dollar amount
or a result of a formula or other matrix).

2.7“Cash Flow” means cash generated from business activities (including, but not
by way of limitation, Operating Cash Flow).

2.8“Change in Control” means the occurrence of any of the following events:

(a)A change in the ownership of the Company that occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; provided, however, that for purposes of this subsection, the
acquisition of additional stock by any one Person, who is considered to own more
than fifty percent (50%) of the total voting power of the stock of the Company
will not be considered a Change in Control.  Further, if the stockholders of the
Company immediately before such change in ownership continue to retain,
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, direct or indirect beneficial ownership of fifty
percent (50%) or more of the total voting power of the stock of the Company or
of the ultimate parent entity of the Company, such event will not be considered
a Change in Control under this subsection; 

(b)A change in the effective control of the Company that occurs on the date that
a majority of Directors is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
Directors prior to the date of the appointment or election.  For purposes of
this subsection, if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or

(c)A change in the ownership of a substantial portion of the Company’s assets
that occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.  For purposes of this subsection, “gross fair
market value” means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

For purposes of this Section 2.8, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.





-2-

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A. 

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if its primary purpose is to: (A) change the jurisdiction of
the Company’s incorporation, or (B) create a holding company that will be owned
in substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction. 

2.9“Code” means the U.S. Internal Revenue Code of 1986, as amended.  Any
reference to a specific section of the Code will include such section and any
valid regulation or other applicable guidance that has been promulgated under
such section and is in effect.

2.10“Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws who have been appointed by the Board, or a duly
authorized committee of the Board, as set forth in  Section 4.

2.11“Common Stock” means the common stock of the Company.

2.12“Company” means Woodward, Inc., a Delaware corporation, or any successor
thereto.

2.13“Consolidated Operating Earnings” mean the consolidated earnings before
income taxes of the Company, computed in accordance with generally accepted
accounting principles, but shall exclude the effects of Extraordinary Items.

2.14“Consultant” means any consultant, independent contractor or advisor who has
been engaged by an Employer to render bona fide services to the Employer,  but
who is not an Employee or Director, provided that a Consultant will include only
those persons to whom the issuance of Shares may be registered under Form S-8
promulgated under the Securities Act or any successor registration statement.

2.15“Covered Employee” means any Employee who would be considered a “covered
employee” within the meaning of Section 162(m).

2.16“Covered Employee Annual Incentive Award” means an Award granted to a
Covered Employee pursuant to Section 12.

2.17“Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award as “performance-based compensation” under Section
162(m).

2.18“Director” means a member of the Board.

2.19“Disability” means a “permanent and total disability” within the meaning of
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator may, in its discretion, determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time. 

2.20“Earnings” mean net earnings (including, but not by way of limitation,
Consolidated Operating Earnings).





-3-

--------------------------------------------------------------------------------

 

 

2.21“Effective Date” means September 14, 2016.

2.22“Employee” means any person, including an Officer and/or Director, who
provides services as an employee of an Employer.  Neither service as a Director
nor payment of a director’s fee by the Company will be sufficient to constitute
“employment” by the Company.

2.23“Employer” means, with respect to a Service Provider,  the Company or the
Company’s Parent or Subsidiary for which the Participant performs services as an
Employee, Consultant or Director.

2.24“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
 Any reference to a specific section of the Exchange Act includes such section
and any valid regulation, rule or other applicable guidance that has been
promulgated under such section and is in effect.

2.25“Exchange Program” means a program under which (i) outstanding Awards are
surrendered or cancelled in exchange for awards of the same type (which may have
higher or lower Exercise Prices and different terms), awards of a different
type, and/or cash, (ii) Participants would have the opportunity to transfer any
outstanding Awards to a financial institution or other person or entity selected
by the Administrator, and/or (iii) the Exercise Price of an outstanding Option
or Stock Appreciation Right is reduced.  For the avoidance of doubt, (a) actions
permitted under Section 14 do not constitute an Exchange Program, and (b) as set
forth in Section 5.5, the Administrator may not implement any Exchange Program.

2.26“Exercise Price” means, with respect to an Option or Stock Appreciation
Right, the price at which a Share may be purchased by the Participant pursuant
to the exercise thereof. 

2.27“Extraordinary Items” mean (a) extraordinary, unusual, and/or nonrecurring
items of gain or loss; (b) gains or losses on the disposition of a business; (c)
changes in tax or accounting regulations or laws; or (d) the effect of a merger
or acquisition, all of which must be identified in the audited financial
statements, including footnotes, or Management Discussion and Analysis section
of the Company’s annual report.

2.28“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(a)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation, the New York Stock Exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market of The NASDAQ Stock Market, its Fair Market Value will be the closing
sales price for the Common Stock as quoted on such exchange or system on the day
of determination (or, if no closing sales price was reported on that date, as
applicable, on the last trading date such closing sales price was reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

(b)If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a Share will be the
mean between the high bid and low asked prices for the Common Stock on the day
of determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or





-4-

--------------------------------------------------------------------------------

 

 

(c)In the absence of an established market for the Common Stock, the Fair Market
Value will be determined in good faith by the Administrator.

Notwithstanding the foregoing under this Section, for federal, state and local
income tax reporting purposes, Fair Market Value will be determined by the
Administrator in accordance with uniform and nondiscriminatory standards adopted
by it from time to time.

2.29“Fiscal Quarter” means a fiscal quarter within a Fiscal Year.

2.30“Fiscal Year” means the fiscal year of the Company.

2.31“Full Value Awards” mean Awards other than in the form of an Option or Stock
Appreciation Right, and which is settled by the issuance of Shares.    

2.32“Grant Date” means, with respect to an Award, the date on which the
Administrator makes the determination granting such Award, or such other
later date as is determined by the Administrator.  The Grant Date of an Award
will in no event be earlier than the date the Award is approved by the
Administrator.    

2.33“Incentive Stock Option” means an Option that by its terms qualifies and
otherwise is intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Code.

2.34“Net Income” means consolidated net income before taxes for a determination
period, as reported in the Company’s annual report to shareholders or as
otherwise reported to the Company’s shareholders.

2.35“Nonqualified Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

2.36“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

2.37“Operating Cash Flow” means cash flow from operating activities as defined
in FASB Accounting Standards Codification Topic 230, Statement of Cash Flows, or
its successor.

2.38“Option” means a stock option to purchase Shares granted pursuant to Section
6.    An Option’s Award Agreement will specify whether the Option is an
Incentive Stock Option or a Nonqualified Stock Option.    

2.39“Other Stock-Based Award” means an Award granted pursuant to Section 13,
which is payable in, valued in whole or in part by reference to, or otherwise
based on or related to Shares, including, but not limited to, Shares granted
purely as a bonus and not subject to any restrictions or conditions, but
excluding any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit, Performance Share or Performance Unit.

2.40“Outside Director” means a Director who is not an Employee.

2.41“Parent” means a “parent corporation,” as defined in Section 424(e) of the
Code.

2.42“Participant” means a Service Provider to whom an Award has been granted.





-5-

--------------------------------------------------------------------------------

 

 

2.43“Performance Goals” will have the meaning set forth in Section 11.

2.44“Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but, in any case, not shorter than one (1) Fiscal
Quarter or longer than twenty (20) Fiscal Quarters, as determined by the
Administrator in its sole discretion.

2.45“Performance Share” means an Award denominated in Shares, which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
or performance criteria as the Administrator may determine, as provided
in Section 10.

2.46“Performance Unit” means an Award denominated in units, which may be earned
in whole or in part upon attainment of Performance Goals or other vesting or
performance criteria as the Administrator may determine and which may be settled
for cash, Shares or other securities or a combination of the foregoing, as
provided in Section 10.

2.47“Period of Restriction” means the period during which Restricted Shares
are subject to a substantial risk of forfeiture  (based on the passage of time,
continued status as a Service Provider, the achievement of target levels of
performance, the achievement of Performance Goals, or the occurrence of other
events as determined by the Administrator), as provided in Section 7.

2.48“Plan” means this 2017 Omnibus Incentive Plan, as hereafter amended from
time to time.

2.49“Product and Operational Metrics” mean objective and measurable goals for
the quality, design, creation, introduction, manufacture or delivery of
products, including, but not by way of limitation, with respect to design
specifications or requirements, market penetration and/or that do not exceed
specified defect levels.

2.50“Restricted Shares” means Shares issued pursuant to a Restricted Stock Award
or pursuant to the early exercise of an Option.

2.51“Restricted Stock Award” means an Award granted pursuant to Section 7.

2.52“Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section
8.  Each Restricted Stock Unit represents an unfunded and unsecured obligation
of the Company.

2.53“Revenue” means net revenue.

2.54“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.

2.55“Section 16(b)”  means Section 16(b) of the Exchange Act.

2.56“Section 162(m)” means Section 162(m) of the Code.

2.57“Section 409A” means Section 409A of the Code.





-6-

--------------------------------------------------------------------------------

 

 

2.58“Securities Act” means the U.S. Securities Act of 1933, as amended.  Any
reference to a specific section of the Securities Act includes such section and
any valid regulation, rule or other guidance that has been promulgated under
such section and is in effect.

2.59“Service Provider” means an Employee, Director or Consultant.

2.60“Share” mean a  share of Common Stock.

2.61“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, pursuant to Section 9.

2.62“Subsidiary” means a “subsidiary corporation,” as defined in Section 424(f)
of the Code.

2.63“Tax Obligations” means the tax, social insurance and/or social security
liability obligations and requirements in connection with an Award, including,
without limitation, (i) all federal, state, and local income, employment and any
other taxes (including the Participant’s Federal Insurance Contributions Act
(FICA) obligation) that are required to be withheld by the Employer, (ii) the
Participant’s and, to the extent required by the Employer, the Employer’s fringe
benefit tax liability, if any, associated with the grant, vesting, or exercise
of the Award or sale of Shares issued under the Award, and (iii) any other
taxes, social insurance and/or social security liabilities or premium the
responsibility for which the Participant has, or has agreed to bear, with
respect to such Award (or exercise thereof or issuance of Shares or other
consideration thereunder).

2.64“Total Shareholder Return” means the total return (change in price,
including treatment of dividends, if any, as determined by the Administrator) of
a Share.

Section 3
SHARES Subject to the Plan

3.1General.  Subject to adjustment as provided in Section 14, the total number
of Shares that may be issued under the Plan is 2,000,000 Shares (the “Share
Authorization”).    The Shares issuable under the Plan may be authorized, but
unissued, or reacquired Common Stock.

3.2Lapsed Awards.  If an Option or Stock Appreciation Right expires or becomes
unexercisable without having been exercised in full, then the unexercised Shares
subject thereto will become available for future grant or sale under the Plan
(unless the Plan has terminated).  If a Full Value Award is forfeited or
repurchased by the Company due to a failure to vest, then the forfeited or
repurchased Shares subject thereto will become available for future grant or
sale under the Plan (unless the Plan has terminated).  Upon exercise of a Stock
Appreciation Right settled in Shares, the gross number of Shares covered by the
portion of the Award so exercised will cease to be available under the
Plan.  Shares that have been issued under the Plan pursuant to any Award will
not be returned to the Plan and will not become available for future grant or
sale under the Plan; provided, however, that if unvested Shares of Full Value
Awards are repurchased by the Company or are forfeited to the Company, such
Shares will become available for future grant or sale under the Plan (unless the
Plan is terminated).  Shares used to pay the Exercise Price or purchase price of
an Award and/or used to satisfy the Tax Obligations related to the Award will
cease to be available for future grant or sale under the Plan.  To the extent an
Award is paid out in cash rather than Shares, such cash payment will not result
in reducing the number of Shares available for issuance under the Plan.  For



-7-

--------------------------------------------------------------------------------

 

 

purposes of clarification, no Shares purchased by the Company with proceeds
received from the exercise of an Option will become available for issuance under
the Plan.  Notwithstanding the foregoing and, subject to adjustment as provided
in Section 14, the maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options will equal the aggregate Share number stated in
Section 3.1, plus, to the extent allowable under Section 422 of the Code, any
Shares that become available for issuance under the Plan pursuant to this
Section 3.2.



3.3Full Value Awards.  Notwithstanding any contrary Plan provision, no more than
200,000 Shares of the Share Authorization may be granted as Full Value Awards.

3.4Share Reserve.  The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

Section 4
Administration of the Plan

4.1Procedure.

4.1.1Multiple Administrative Bodies Permitted.  Different Committees with
respect to different groups of Service Providers may administer the Plan.

4.1.2Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards as “performance-based compensation” within the
meaning of Section 162(m), the Plan will be administered by a Committee of two
(2) or more “outside directors” within the meaning of Section 162(m).

4.1.3Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

4.1.4Other Administration.  Other than as provided above, the Plan will be
administered by (a) the Board or (b) a Committee, which committee will be
constituted to satisfy Applicable Laws. 

4.1.5Delegation of Authority for Day-to-Day Administration.  Except to the
extent prohibited by Applicable Laws, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to the Administrator in the Plan.  Any such delegation may be
revoked by the Administrator at any time.    

4.2Powers of the Administrator.  Subject to the other provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:

(a)to determine Fair Market Value;

(b)to select the Service Providers to whom Awards may be granted;

(c)to determine the number of Shares to be covered by each Award;





-8-

--------------------------------------------------------------------------------

 

 

(d)to approve forms of Award Agreements for use under the Plan;

(e)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award.  Such terms and conditions include, but are not limited to,
the Exercise Price, the time or times when Awards may be exercised (which may be
based on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Shares relating thereto, based in each case on such factors as the Administrator
will determine;

(f)to construe and interpret the terms of the Plan and Awards;

(g)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws or for qualifying for favorable
tax treatment under applicable foreign laws;

(h)to modify or amend each Award, including, but not limited to, the
discretionary authority to accelerate the vesting of Awards, to extend the
post-termination exercisability period of Awards, and to extend the term of an
Option (subject to the maximum term permitted under the Plan);

(i)to allow Participants to satisfy Tax Obligations in such manner as prescribed
in Section 16;

(j)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

(k)to allow a Participant, in compliance with Applicable Laws including, but not
limited to, Section 409A, to defer the receipt of the payment of cash or the
issuance of Shares that would otherwise be due to such Participant under an
Award; and

(l)to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (i) restrictions under an insider
trading policy, (ii) restrictions as to the use of a specified brokerage firm
for such resales or other transfers, and (iii) requirements for holding Shares
in order to comply with Share ownership policies or guidelines adopted by the
Company from time to time;  

(m)to require that the Participant’s rights, payments and benefits with respect
to an Award (including amounts received upon the settlement or exercise of an
Award) will  be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award, as may be specified in
an Award Agreement at the time of grant, or later if (i) Applicable Laws require
the Company to adopt a policy requiring such reduction, cancellation, forfeiture
or recoupment, or (ii) pursuant to an amendment of an outstanding Award; and

(n)to make all other determinations deemed necessary or advisable for
administering the Plan.





-9-

--------------------------------------------------------------------------------

 

 

4.3Binding Effect of Administrator’s Decisions.  The Administrator’s decisions,
determinations and interpretations with respect to the Plan or Awards will be
final and binding on all Participants and any other holders of Awards, and will
be given the maximum possible deference permitted by law.

Section 5
Limits

5.1General Share Limits.  Notwithstanding any contrary Plan provision, for so
long as the Company is a “publicly held corporation” within the meaning of
Section 162(m) and the deduction limitations of Section 162(m) are applicable to
the Company’s Covered Employees, then, subject to adjustment as provided in
Section 14, the limits specified in this Section 5.1 will apply to any grants of
the following types of Awards: 

5.1.1Fiscal Year Limit on Options and/or SARs.    No Participant may be granted,
during any Fiscal Year, Options and/or SARs covering more than a total of
600,000 Shares; provided, however, that during the Fiscal Year in which a
Participant first becomes an Employee (the “Fiscal Year of Hire”),  the
Participant may be granted Options and/or SARs covering up to a total of an
additional 900,000 Shares. 

5.1.2Fiscal Year Limit on Full Value Awards.  No Participant may be granted,
during any Fiscal Year, Full Value Awards covering more than a total of 150,000
Shares; provided, however, that during the Fiscal Year of Hire, the Participant
may be granted Full Value Awards covering up to a total of an additional 50,000
Shares.

5.1.3Fiscal Year Limit on Cash-Based Awards.  The maximum amount that may be
paid for all Performance Periods ending during a  Fiscal Year) with respect to
Cash-Based Awards is  $10,000,000.  As an example for illustration purposes
only, if a Participant has two Performance Periods that end during a single
Fiscal Year (for example, an annual Performance Period and a multi-year
Performance Period), the total combined amount that the Participant may be paid
for those two Performance Periods is $10 million.  For this purpose, an amount
that is paid to a  Participant in a Fiscal Year that is after the Fiscal Year in
which the applicable Performance Period ended (for example, but not by way of
limitation, early in the next Fiscal Year following certification of actual
results versus the applicable Performance Goals or because it is deferred under
a deferred compensation arrangement) will be considered paid for the Fiscal Year
in which the applicable Performance Period ended.  To the extent permitted under
Section 162(m), subsequent increases in the value of the deferred amount
pursuant to the deferred compensation arrangement will not count against the
limit in this Section 5.1.3.

5.1.4Fiscal Year Limit on Covered Employee Annual Incentive Awards.  The total
amount that may be awarded or credited in any Fiscal Year with respect to a
Covered Employee Annual Incentive Award will be determined in Section 12.

5.2Fiscal Year Limit on Outside Director Awards and Other Compensation.  No
Outside Director may be granted, in any Fiscal Year, Awards (the value of which
will be based on their Grant Date fair value determined in accordance with
generally accepted accounting principles) which, in the aggregate, exceed
$300,000, provided that such amount is increased to $450,000 in the Fiscal Year
of his or her initial service as an Outside Director.  Any Awards or other
compensation provided to an individual for his or her services as an Employee,
or for his or her services as a



-10-

--------------------------------------------------------------------------------

 

 

Consultant other than as an Outside Director, will be excluded for purposes of
the limitations in this Section 5.2.



5.3Minimum Vesting Requirement for Full Value Awards.    No Full Value
Award will vest earlier than the one (1) year anniversary of the Grant Date of
such Award,  subject to the other provisions of the Plan.  Notwithstanding the
foregoing, Full Value Awards that result in the issuance of an aggregate of up
to five percent (5%) of the Share Authorization (as defined in Section 3.1) may
be granted to Service Providers, or such outstanding Awards modified, to the
extent otherwise permissible under the Plan, without regard to such one (1) year
minimum vesting requirement.

5.4Incentive Stock Option Limits.

5.4.1$100,000 Limitation.  Notwithstanding any designation of an Option as an
Incentive Stock Option in an Award Agreement, to the extent that the aggregate
Fair Market Value of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Participant during any calendar year
(under all plans of any Employer) exceeds one hundred thousand dollars
($100,000), the portion of the Options falling within such limit will be
Incentive Stock Options and the excess Options will be treated as Nonqualified
Stock Options.  For these purposes, Incentive Stock Options will be taken into
account in the order in which they were granted.  The Fair Market Value of the
Shares will be determined as of the time the Option with respect to such Shares
is granted.

5.4.2Maximum Term.  In the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of any Employer, the term of the Incentive Stock Option
will be five (5) years from its Grant Date or such shorter term as may be
provided by the Administrator and set forth in the Award Agreement.

5.4.3Exercise Price.  In the case of an Incentive Stock Option granted to an
Employee who, at the time the Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the any
Employer, the Exercise Price of the Option will be no less than one hundred ten
percent (110%) of the Fair Market Value per Share on the Grant Date.  In the
case of an Incentive Stock Option granted to any Employee other than an Employee
described in immediately preceding sentence, the Exercise Price of the Option
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the Grant Date.    

5.4.4Employee Only Eligibility.  Incentive Stock Options may be granted only to
Employees. 

5.5No Exchange Program Permitted.  The Administrator may not implement any
Exchange Program.

Section 6
Options

6.1Grant of Options.  Subject to the limits of Section 5 and the other terms and
conditions of the Plan, the Administrator, at any time and from time to time,
may grant Options to Service Providers in such amounts as the Administrator, in
its sole discretion, determines.    





-11-

--------------------------------------------------------------------------------

 

 

6.2Award Agreement.  Each Option will be evidenced by an Award Agreement that
will specify the Exercise Price of the Option, the maximum term of the Option,
the number of Shares covered by the Option, any conditions to exercise the
Option, and such other terms and conditions of the Option as the Administrator,
in its discretion, determines, provided that such terms and conditions are
otherwise consistent with the terms and conditions of the Plan.  The Award
Agreement also will specify whether the Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option. 

6.3Maximum Term of Option.  The maximum term of each Option will be ten
(10) years from its Grant Date or such shorter term as may be provided by the
Administrator and set forth in the Award Agreement, subject to Section 5.4.2.

6.4Exercise Price and Consideration.

6.4.1Exercise Price.  The Exercise Price of each Option will be determined by
the Administrator and set forth in the Award Agreement; provided, however, that
such Exercise Price may not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date, subject to Section
5.4.3.  Notwithstanding the foregoing, Options may be granted with an Exercise
Price of less than one hundred percent (100%) of the Fair Market Value per Share
on the Grant Date pursuant to a transaction described in, and in a manner
consistent with, Section 424(a) of the Code.

6.4.2Form of Consideration.  The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of
payment.  In the case of an Incentive Stock Option, the Administrator will
determine the acceptable form of consideration at the time of grant.  Such
consideration may consist entirely of: (a) cash; (b) check; (c) promissory note,
to the extent permitted by Applicable Laws;  (d) other Shares, provided that
such Shares have a Fair Market Value on the date of surrender equal to the
aggregate Exercise Price for the Shares with respect to which such Option will
be exercised and provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion; (e) consideration received by the Company under a
broker-assisted (or other) cashless exercise program (whether through a broker
or otherwise) implemented by the Company in connection with the Plan; (f) by net
exercise; (g) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or (h) any combination of the
foregoing methods of payment.

6.5Exercise of Option.

6.5.1Procedure for Exercise; Rights as a Stockholder.  Each Option will be
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Administrator and set forth in the Award
Agreement.  An Option may not be exercised for a fraction of a Share.

An Option will be deemed exercised when the Company receives: (a) a notice of
exercise (in such form as the Administrator may specify from time to time) from
the person entitled to exercise the Option, and (b) full payment of the Exercise
Price for the Shares with respect to which the Option is exercised (including
satisfaction of all Tax Obligations with respect thereto).  Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan.  Shares issued
upon exercise of an Option will be



-12-

--------------------------------------------------------------------------------

 

 

issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her legal spouse.  Until such Shares are
issued and delivered (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option.  The Company
will issue and deliver (or cause to be issued and delivered) such Shares
promptly after the Option is exercised.  No adjustment will be made for any
dividend or other right for which the record date is prior to the date the
Shares are issued and delivered, except as provided in Section 14. 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

6.5.2Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than as the result of the Participant’s death or
Disability, the Participant may exercise his or her Option within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination of Participant’s status as a Service Provider
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for three (3) months following the
termination of Participant’s status as a Service Provider, but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement. 

6.5.3Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of
Disability (but in no event may the Option be exercised later than the
expiration of the term of such Option as set forth in the Award Agreement).  In
the absence of a specified time in the Award Agreement, the Option will remain
exercisable for twelve (12) months following termination of Participant’s status
as a Service Provider due to Disability, but in no event later than the
expiration of the term of such Option as set forth in the Award Agreement. 

6.5.4Death of Participant.  If a Participant dies while he or she is a Service
Provider, the Option may be exercised following the Participant’s death within
such period of time as is specified in the Award Agreement to the extent the
Option is vested on the date of the Participant’s death (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary under the Plan, provided
such beneficiary has been properly designated prior to Participant’s death in a
form acceptable to the Administrator and to the extent permitted by Applicable
Laws.  In the absence of such beneficiary designation (or to the extent not
permitted by Applicable Laws), then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following termination of Participant’s status as a Service Provider due to
death, but in no event later than the expiration of the term of such Option as
set forth in the Award Agreement. 





-13-

--------------------------------------------------------------------------------

 

 

Section 7
Restricted Stock Awards

7.1Grant of Restricted Stock Awards.  Subject to the limits of Section 5 and the
other terms and conditions of the Plan, the Administrator, at any time and from
time to time, may grant Restricted Stock Awards to Service Providers in such
amounts as the Administrator, in its sole discretion, determines.

7.2Award Agreement.  Each Restricted Stock Award will be evidenced by an Award
Agreement that will specify the Period of Restriction (if any), the number of
Restricted Shares subject to the Award, and such other terms and conditions of
the Award as the Administrator, in its sole discretion, determines, provided
that such terms and conditions are otherwise consistent with the terms and
conditions of the Plan.  Unless the Administrator determines otherwise, the
Company as escrow agent will hold the Restricted Shares until the restrictions
on such Shares have lapsed.

7.3Transferability.  Except as provided in this Section 7 or the Award
Agreement, Restricted Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.

7.4Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Restricted Shares as it may deem advisable or
appropriate.

7.5Legend on Certificates.  The Administrator, in its sole discretion, may
require that a legend be placed on any certificates representing Restricted
Shares to give appropriate notice of the applicable restrictions on such Shares.

7.6Removal of Restrictions.  Except as otherwise provided in this Section 7,
 Restricted Shares will be released from escrow as soon as practicable after the
last day of the applicable Period of Restriction or at such other time as the
Administrator may determine (including after satisfaction of all Tax Obligations
with respect thereto).  Subject to vesting limitations in Section 5.3, the
Administrator, in its discretion, may accelerate the time at which any
restrictions will lapse or be removed. 

7.7Voting Rights.  During the Period of Restriction, Service Providers holding
Restricted Shares may exercise full voting rights with respect to those Shares,
unless the Administrator determines otherwise.

7.8Dividends and Other Distributions.  During the Period of Restriction, Service
Providers holding Restricted Shares will be entitled to receive any dividends
and/or other distributions paid with respect to such Shares, unless the
Administrator provides otherwise.  If any such dividends or distributions are
paid in Shares, such Shares will be subject to the same restrictions on
transferability and forfeitability as the Restricted Shares with respect to
which they were paid.

7.9Section 162(m) Performance Restrictions  For purposes of qualifying grants of
Restricted Stock Awards as “performance-based compensation” under Section
162(m), the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goal(s).  The Performance Goal(s) will be set by
the Administrator on or before the Determination Date.  In granting Restricted
Stock Awards that are intended to qualify under Section 162(m), the



-14-

--------------------------------------------------------------------------------

 

 

Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Section
162(m) (e.g., in determining the Performance Goal(s)).



Section 8
Restricted Stock Units

8.1Grant of Restricted Stock Units.  Subject to the limits of Section 5 and the
other terms and conditions of the Plan, the Administrator, at any time and from
time, may grant Restricted Stock Units to Service Providers in such amounts as
the Administrator, in its sole discretion, determines.     

8.2Award Agreement.  Each Award of Restricted Stock Units will be evidenced by
an Award Agreement that will specify the number of Restricted Stock Units, the
vesting criteria of the Award, the form of payout of the Award, which, subject
to Section 8.5, may be left to the discretion of the Administrator, and such
other terms and conditions of the Award as the Administrator, in its sole
discretion, determines, provided that such terms and conditions are otherwise
consistent with the terms and conditions of the Plan.

8.3Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, divisional, business unit, or individual goals
(including, but not limited to, continued status as a Service Provider),
applicable federal or state securities laws or any other basis determined by the
Administrator in its sole discretion.

8.4Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Administrator.  Notwithstanding the foregoing, subject to the vesting
limitations in Section 5.3,  at any time after the grant of Restricted Stock
Units, the Administrator, in its sole discretion, may reduce or waive any
vesting criteria that must be met to receive a payout.

8.5Form and Timing of Payment.  Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement (including after satisfaction of all Tax
Obligations with respect thereto).  The Administrator, in its sole discretion,
may pay earned Restricted Stock Units in cash, Shares, or a combination of both.

8.6Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

8.7Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under Section
162(m), the Administrator, in its discretion, may set restrictions based upon
the achievement of Performance Goal(s).  The Performance Goal(s) will be set by
the Administrator on or before the Determination Date.  In granting Restricted
Stock Units which are intended to qualify under Section 162(m), the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under Section
162(m) (e.g., in determining the Performance Goal(s)).  





-15-

--------------------------------------------------------------------------------

 

 

Section 9
Stock Appreciation Rights

9.1Grant of Stock Appreciation Rights.  Subject to the limits of Section 5 and
the other terms and conditions of the Plan, the Administrator, at any time and
from time to time, may grant Stock Appreciation Rights to Service Providers in
such amounts as the Administrator, in its sole discretion, determines. 

9.2Award Agreement.  Each Stock Appreciation Right grant will be evidenced by an
Award Agreement that will specify the Exercise Price of the Stock Appreciation
Right, the term of the Stock Appreciation Right, any conditions to exercise the
Stock Appreciation Right, and such other terms and conditions of the Award as
the Administrator, in its discretion, determines, provided that such terms and
conditions are otherwise consistent with the terms and conditions of the Plan.

9.3Exercise Price and Other Terms.  The Exercise Price of each Stock
Appreciation Right will be determined by the Administrator and set forth in the
Award Agreement; provided, however, that such Exercise Price may not be less
than one hundred percent (100%) of the Fair Market Value per Share on the Grant
Date.   Notwithstanding the foregoing, Stock Appreciation Rights may be granted
with an Exercise Price of less than one hundred percent (100%) of the Fair
Market Value per Share on the Grant Date pursuant to a transaction described in,
and in a manner consistent with, Section 424(a) of the Code.

9.4Expiration of Stock Appreciation Rights.  A Stock Appreciation Right will
expire on the date determined by the Administrator, in its sole discretion, and
set forth in the Award Agreement.  Notwithstanding the foregoing, the rules of
Section 6.3 relating to the maximum term and Section 6.5 relating to exercise
also will apply to Stock Appreciation Rights.

9.5Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right (including satisfaction of all Tax Obligations with respect
thereto), a Participant will be entitled to receive payment from the Company in
an amount determined by multiplying:

(a)The difference between the Fair Market Value of a Share on the date of
exercise over the Exercise Price; times

(b)The number of Shares with respect to which the Stock Appreciation Right is
exercised.

At the discretion of the Administrator, the payment upon any Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.  No adjustment will be made for any dividend or other right
for which the record date is prior to the date the Shares, if applicable, are
issued and delivered, except as provided in Section 14.

Section 10
Performance Units and Performance Shares

10.1Grant of Performance Units/Shares.  Subject to the limits of Section 5 and
the other terms and conditions of the Plan, the Administrator, at any time and
from time to time, may grant Performance Units and/or Performance Shares to
Service Providers in such amounts as the Administrator, in its sole discretion,
determines. 





-16-

--------------------------------------------------------------------------------

 

 

10.2Value of Performance Units/Shares.  Each Performance Unit will have an
initial value that is established by the Administrator on or before the Grant
Date.  Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the Grant Date.

10.3Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units/Shares that will be paid out to the
Participant.  Each Award of Performance Units/Shares will be evidenced by an
Award Agreement that will specify the Performance Period and such other terms
and conditions as the Administrator, in its sole discretion, determines,
provided that such terms and conditions are otherwise consistent with the terms
and conditions of the Plan.  The Administrator may set performance objectives
based upon the achievement of Company-wide, divisional, business unit or
individual goals (including, but not limited to, continued status as a Service
Provider), applicable federal or state securities laws, or any other basis
determined by the Administrator in its discretion.

10.4Earning of Performance Units/Shares.  After the applicable Performance
Period has ended, the holder of Performance Units/Shares will be entitled to
receive a payout of the number of Performance Units/Shares earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding performance objectives or other vesting
provisions have been achieved.  After the grant of a Performance Unit/Share,
subject to the vesting limitations under Section 5.3,  the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.

10.5Form and Timing of Payment of Performance Units/Shares.  Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period (including after satisfaction of
all Tax Obligations with respect thereto).  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.

10.6Cancellation of Performance Units/Shares.  On the date set forth in the
Award Agreement, all unearned or unvested Performance Units/Shares will be
forfeited to the Company.

10.7Section 162(m) Performance Restrictions.  For purposes of qualifying grants
of Performance Units/Shares as “performance-based compensation” under
Section 162(m), the Administrator, in its discretion, may set restrictions based
upon the achievement of Performance Goal(s).  The Performance Goal(s) will be
set by the Administrator on or before the Determination Date.  In granting
Performance Units/Shares which are intended to qualify under Section 162(m), the
Administrator will follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) (e.g., in determining the Performance Goal(s)). 

Section 11
Performance-based Compensation Under Section 162(m)

11.1General.  If the Administrator, in its discretion, decides to grant an Award
intended to qualify as “performance-based compensation” under Section 162(m),
the provisions of this Section 11 will control over any contrary provision in
the Plan; provided, however, that the Administrator in



-17-

--------------------------------------------------------------------------------

 

 

its discretion may grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) to such Participants that
are based on Performance Goal(s) or other specific criteria or goals but that do
not satisfy the requirements of this Section.



11.2Performance Goals.  The granting and/or vesting of Restricted Stock Awards,
Restricted Stock Units, Performance Shares, Performance Units and other
incentives under the Plan may be made subject to the attainment of performance
goals relating to one or more business criteria within the meaning of Section
162(m) and may provide for a targeted level or levels of achievement
(“Performance Goals”) including (a) Cash Flow; (b) Earnings; (c) Product and
Operational Metrics; (d) Revenue;  and (e) Total Shareholder Return. 

Any Performance Goal used may be measured (i) in absolute terms, (ii) in
combination with another Performance Goal or Goals (for example, but not by way
of limitation, as a ratio or matrix), (iii) in relative terms (including, but
not limited to, as compared to results for other periods of time, against other
objective metrics, and/or against another company, companies or an index or
indices), (iv) with respect to equity, assets or human resources of the Company,
(including, for example, on a per-share or per-capita basis), (v) against the
performance of the Company as a whole or a specific business unit(s) (including
acquired business units), business segment(s) or product(s) of the Company, (vi)
on a pre-tax or after-tax basis, and/or (vii) on a GAAP (generally accepted
accounting principles) or non-GAAP basis.  For example, but not by way of
limitation, the Administrator could determine that Restricted Stock Units will
be earned for a Performance Period for the achievement of goals for Earnings
calculated before interest, taxes, depreciation and amortization.  As another
example, the Administrator could determine that Restricted Stock Units will be
earned for a Performance Period for the achievement of goals for Earnings
divided by the number of Shares that are outstanding (in other words, Earnings
per Share). 

Performance Goals may differ from Participant to Participant and from Award to
Award.  Prior to the Determination Date, the Administrator, in its discretion,
will determine whether any significant element(s) or item(s) will be included in
or excluded from the calculation of any Performance Goal with respect to any
Participants.  As determined in the discretion of the Administrator prior to the
Determination Date, achievement of Performance Goals for a particular Award may
be calculated in accordance with the Company’s financial statements, prepared in
accordance with GAAP, or as adjusted for certain costs, expenses, gains and
losses to provide non-GAAP measures of operating results

11.3Procedures.  To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m), with respect to any Award granted
subject to Performance Goal(s), within the first twenty-five percent (25%) of
the Performance Period, but in no event more than ninety (90) days following the
commencement of any Performance Period (or such other time as may be required or
permitted by Section 162(m)), the Administrator will, in writing, (a) designate
one or more Participants to whom an Award will be made, (b) select the
Performance Goal(s) applicable to the Performance Period, (c) establish the
Performance Goal(s), and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Goal(s) and the amounts of such Awards, as applicable, to be earned
by each Participant for such Performance Period.  Following the completion of
each Performance Period, the Administrator will certify in writing whether the
applicable Performance Goal(s) have been achieved for such Performance
Period.  In determining the amounts earned by a Participant, the Administrator
will have the right to reduce or eliminate (but not to increase) the amount
payable at a given level of performance to take into account additional factors
that the



-18-

--------------------------------------------------------------------------------

 

 

Administrator may deem relevant to the assessment of individual or corporate
performance for the Performance Period.  A Participant will be eligible to
receive payment pursuant to an Award for a Performance Period only if the
Performance Goal(s) for such period are achieved (and all Tax Obligations with
respect thereto are satisfied).



11.4Additional Limitations.  Notwithstanding any other provision of the Plan,
any Award that is granted to a Participant and is intended to constitute
qualified performance based compensation under Section 162(m) will be subject to
any additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and rulings issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m), and the Plan will be deemed amended to the extent
necessary to conform to such requirements.

Section 12
Covered Employee Annual Incentive Awards

12.1Establishment of Incentive Pool.  The Committee may designate Covered
Employees who are eligible to receive a monetary payment with respect to a
Fiscal Year based on a percentage of an incentive pool equal to the greater of:
(a) three percent (3%) of the Company’s Consolidated Operating Earnings for the
Fiscal Year, (b)  two percent (2%) of the Company’s Operating Cash Flow for the
Fiscal Year, or (c) five percent (5%) of the Company’s Net Income for the Fiscal
Year. The Administrator will allocate an incentive pool percentage to each
designated Covered Employee for each Fiscal Year.  In no event may (i) the
incentive pool percentage for any one Covered Employee exceed fifty percent
(50%) of the total pool, and (ii) the sum of the incentive pool percentages for
all Covered Employees cannot exceed one hundred percent (100%) of the total
pool.

12.2Determination of Covered Employees’ Portions.  As soon as possible after the
determination of the incentive pool for a Fiscal Year, the Administrator will
calculate each Covered Employee’s allocated portion of the incentive pool based
upon the percentage established at the beginning of the Fiscal Year. Each
Covered Employee’s incentive award then will be determined by the Administrator
based on the Covered Employee’s allocated portion of the incentive pool subject
to adjustment in the sole discretion of the Administrator.  In no event may the
portion of the incentive pool allocated to a Covered Employee be increased in
any way, including as a result of the reduction of any other Covered Employee’s
allocated portion. The Administrator will retain the discretion to adjust such
Awards downward.

Section 13
Cash-Based Awards and Other Stock-Based Awards

13.1Grant of Cash-Based Awards.  Subject to the limits of Section 5 and the
other terms and conditions of the Plan, the Administrator, at any time and from
time to time, may grant Cash-Based Awards in such amounts and upon such terms
and conditions as the Administrator, in its sole discretion, determines,
provided that such terms and conditions are otherwise consistent with the terms
and conditions of the Plan.

13.2Grant of Other Stock-Based Awards.  Subject to the limits of Section 5 and
the other terms and conditions of the Plan, the Administrator, at any time and
from time to time, may grant Other Stock-Based Awards not otherwise described by
the terms of the Plan (including the grant or offer for sale of unrestricted
Shares) in such amounts and upon such terms and conditions as the



-19-

--------------------------------------------------------------------------------

 

 

Administrator, in its sole discretion, determines, provided that such terms and
conditions are otherwise consistent with the terms and conditions of the Plan.
  Such Awards may involve the transfer of actual Shares to Participants, or the
payment in cash or otherwise of amounts based on the value of Shares and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.



13.3Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
will specify a payment amount or payment range (which may be expressed as a
percentage of the Participant’s base salary, a dollar amount or a result of
a formula or other matrix), as determined by the Administrator.   Each Other
Stock-Based Award will be expressed in terms of Shares or units based on Shares,
as determined by the Administrator. The Administrator may establish performance
or vesting criteria in its discretion. If the Administrator exercises its
discretion to establish such criteria, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the criteria are met. 

13.4Payment of Cash-Based and Other Stock-Based Awards.  Payment, if any, with
respect to a Cash-Based Award or Other Stock-Based Award, will be made in
accordance with the terms of the Award, in cash or Shares as the Administrator
determines.

13.5Termination.  The Administrator will determine the extent to which the
Participant will have the right to receive Cash-Based Awards or Other
Stock-Based Awards following termination of the Participant’s status as a
Service Provider. Such provisions will be determined in the sole discretion of
the Administrator, may be included in an agreement entered into with each
Participant, but need not be uniform among all Awards of Cash-Based Awards
or Other Stock-Based Awards, and may reflect distinctions based on the reasons
for termination.

Section 14
Adjustments; Dissolution or Liquidation; Merger or Change in Control

14.1Adjustments.  In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization,
reincorporation, reclassification, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of Shares or other securities of the
Company, or other change in the corporate structure of the Company affecting the
Shares occurs, the Administrator, in order to prevent diminution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan, will adjust the number and class of shares of stock that may be issued
under the Plan and/or the number, class, and price of shares of stock covered by
each outstanding Award, and the numerical Share limits in Sections 3 and 5. 

14.2Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant
holding an outstanding Award as soon as practicable prior to the effective date
of such proposed transaction.  To the extent it has not been previously
exercised, an Award will terminate immediately prior to the consummation of such
proposed action.





-20-

--------------------------------------------------------------------------------

 

 

14.3Change in Control.  In the event of a Change in Control:

(a)Each then-outstanding Award will be treated as the Administrator determines
(subject to the provisions of the following paragraph) without a Participant’s
consent, including, without limitation, that (i) Awards will be assumed, or
substantially equivalent awards will be substituted, by the acquiring or
succeeding corporation (or an affiliate thereof) with appropriate adjustments as
to the number and kind of shares and prices; (ii)  upon written notice to a
Participant, that the Participant’s Awards will terminate upon or immediately
prior to the Change in Control; (iii) outstanding Awards will vest and become
exercisable, realizable, or payable, or restrictions applicable to an Award will
lapse, in whole or in part upon the Change in Control, and, to the extent the
Administrator determines, terminate upon or immediately prior to the Change in
Control; (iv) (A) an Award will terminate in exchange for an amount of cash
and/or property, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights as of the
date of the Change in Control (and, for the avoidance of doubt, if as of the
date of the Change in Control the Administrator determines in good faith that no
amount would have been attained upon the exercise of such Award or realization
of the Participant’s rights, then such Award may be terminated by the Company,
without payment), or (B) an Award will be replaced with other rights or property
selected by the Administrator in its sole discretion; or (v) any combination of
the foregoing.  In taking any of the actions permitted under this Section 14.3,
the Administrator will not be obligated to treat all Awards, all Awards held by
a Participant or other holder, or all Awards of the same type, similarly.

(b)If the successor corporation does not assume or substitute for an outstanding
Award or portion thereof,  as described in subsection (a)(i), and, for the
avoidance of doubt, notwithstanding the minimum vesting requirement set forth in
Section 5.3, (i)  the Participant will fully vest in and have the right to
exercise any such outstanding Option or Stock Appreciation Right, including
Shares as to which such Award would not otherwise be vested or exercisable, (ii)
 all time-based vesting restrictions on any such Award will lapse, and (iii) the
payout level attainable under any such Award with performance-based vesting
restrictions will be deemed to have been earned as of the date of the Change in
Control based on either (A) the actual level of achievement of all relevant
performance criteria against the applicable “target” level(s) measured as of the
date of the Change in Control, or (B) the deemed achievement of all relevant
performance criteria against the applicable “target” level(s) measured as of the
date of the Change in Control,  with a pro rata payout based on the number of
days within the applicable Performance Period that has elapsed before the Change
in Control, as determined by the Administrator, and, in each such case,  all
other applicable vesting criteria and other terms and conditions of the Award
will be deemed to have been satisfied, unless specifically provided otherwise in
the applicable Award Agreement or other written agreement between the
Participant and the Company or other Employer.  The treatment of any other
Awards will be determined by the Administrator in connection with the grant
thereof, as reflected in the applicable Award Agreement.  In addition, if an
Option or Stock Appreciation Right is not assumed or substituted in the event of
a Change in Control, the Administrator will notify the Participant in writing or
electronically that such Option or Stock Appreciation Right will be exercisable
for a period of time determined by the Administrator in its sole discretion, and
the Option or Stock Appreciation Right will terminate upon the expiration of
such period.

For the purposes of this Section 14.3, an Award will be considered assumed if,
following the  Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other



-21-

--------------------------------------------------------------------------------

 

 

securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of an Option or Stock Appreciation Right or upon the
payout of a Restricted Stock Unit, Performance Unit, Performance Share or Other
Stock-Based Award, for each Share subject to such Award, to be solely common
stock of the successor corporation or its Parent equal in fair market value to
the per share consideration received by holders of Common Stock in the Change in
Control.

Notwithstanding anything in this Section 14.3 to the contrary, and unless
otherwise provided in an Award Agreement, an Award that vests, is earned or
paid out upon the satisfaction of one or more Performance Goals or other
performance criteria will not be considered assumed if the Company or its
successor modifies any of such goals or criteria without the Participant’s
consent; provided, however, that a modification to such goals or criteria only
to reflect the successor corporation’s post-Change in Control corporate
structure will not be deemed to invalidate an otherwise valid Award assumption. 

Notwithstanding anything in this Section to the contrary, if a payment under an
Award Agreement is subject to Section 409A and if the change in control
definition contained in the Award Agreement does not comply with the definition
of “change in control event” for purposes of a distribution under Section 409A,
then any payment of an amount that otherwise is accelerated under this Section
will be delayed until the earliest time that such payment would be permissible
under Section 409A without triggering any penalties applicable under Section
409A.

14.4Outside Director Awards.  With respect to Awards granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution, the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant (unless such resignation is at
the request of the acquirer), then the Participant will fully vest in and have
the right to exercise Options and/or Stock Appreciation Rights as to all of the
Shares underlying such Award, including those Shares which would not otherwise
be vested or exercisable, all restrictions on Restricted Stock Awards,
Restricted Stock Units and Other Stock-Based Awards will lapse, and, with
respect to Awards with performance-based vesting, all performance or other
vesting criteria will be deemed achieved at one hundred percent (100%) of target
levels and all other terms and conditions met, unless specifically provided
otherwise under the applicable Award Agreement or other written agreement
between the Participant and the Company or other Employer.

Section 15
ADDITIONAL PROVISIONS OF AWARDS

15.1Legal Compliance Required.  In no event will Shares be issued or delivered
pursuant to the exercise or settlement of an Award unless such exercise or
settlement and the issuance and delivery of such Shares complies or will comply
with Applicable Laws, as determined by the Administrator, with such
determination subject to the further approval of counsel for the Company.

15.2Section 409A.  Awards will be designed and operated in such a manner that
they are either exempt from the application of, or comply with, the requirements
of Section 409A such that



-22-

--------------------------------------------------------------------------------

 

 

the grant, payment, settlement or deferral thereof, as applicable, will not be
subject to the additional tax or interest applicable under Section 409A, except
as otherwise determined in the sole discretion of the Administrator.  The Plan
and each Award Agreement is intended to meet the requirements of Section 409A,
to the extent applicable, and will be construed and interpreted in accordance
with such intent, except as otherwise determined in the sole discretion of the
Administrator.  To the extent that an Award or payment, or the settlement or
deferral thereof, is subject to Section 409A, the Award will be granted, paid,
settled or deferred in a manner that will meet the requirements of Section 409A,
such that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Section 409A.  In no event will the
Company or other Employer have any obligation under the Plan to reimburse a
Participant for any taxes or other costs that may be imposed on the Participant
as a result of Section 409A.

15.3Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

15.4Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction or to complete or comply
with the requirements of any registration or other qualification of the Shares
under any state, federal or foreign law or under the rules and regulations of
the U.S. Securities and Exchange Commission, the stock exchange on which Shares
of the same class are then listed, or any other governmental or regulatory body,
which authority, registration, qualification or rule compliance is deemed by the
Company’s counsel to be necessary or advisable for the issuance and sale of any
Shares hereunder, will relieve the Company of any liability in respect of the
failure to issue or sell such Shares as to which such requisite authority,
registration, qualification or rule compliance will not have been obtained.

15.5Forfeiture Events.  The Administrator may specify in an Award Agreement that
the Participant's rights, payments, and benefits with respect to an Award will
be subject to the reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of the Award.  Notwithstanding any contrary
provision of the Plan, an Award will be subject to the Company's clawback policy
or other compensation recoupment policy as may be established and/or amended
from time to time (the “Clawback Policy”).  The Administrator may require a
Participant to forfeit, return or reimburse the Company all or a portion of the
Award and any amounts paid thereunder pursuant to the terms of the Clawback
Policy or as necessary or appropriate to comply with Applicable Laws.

15.6Leaves of Absence or Transfers Between Locations.  Unless the Administrator
provides otherwise, as set forth in the applicable Award Agreement, the vesting
of an Award will be suspended during any unpaid leave of absence.  A Service
Provider will not cease to be an Employee or Director in the case of (a) any
leave of absence approved by the Employer or (b) transfers between locations of
the Company, between the Company and another Employer or between an Employer and
another Employer.  For purposes of Incentive Stock Options, no leave of absence
may exceed three (3) months, unless reemployment upon expiration of such leave
is guaranteed by statute or contract.  If reemployment upon expiration of a
leave of absence approved by the Employer is not so guaranteed, then six
(6) months following the first (1st) day of such leave any Incentive Stock
Option held by the Participant will cease to be treated as an Incentive Stock
Option and will be treated for tax purposes as a Nonqualified Stock Option.





-23-

--------------------------------------------------------------------------------

 

 

15.7Limited Transferability of Awards.  Unless determined otherwise by the
Administrator, as set forth in the applicable Award Agreement, an Award may not
be sold, pledged, assigned, hypothecated, transferred, or disposed of in any
manner other than by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Participant, only by the Participant.  If
the Administrator makes an Award transferable, the related Award Agreement will
contain such additional terms and conditions as the Administrator deems
appropriates.

15.8Indemnification.  Subject to the requirements of Delaware law, each
individual who is or has been a member of the Board and/or any Committee, or who
is an Employee to whom authority was delegated in accordance with Section 3 (an
“Indemnitee”), will be indemnified and held harmless by the Company against and
from (a) any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by the Indemnitee in connection with or resulting from any
claim, action, suit, or proceeding to which the Indemnitee may be a party or in
which the Indemnitee may be involved by reason of any action taken or failure to
act under the Plan or any Award Agreement, and (b) any and all amounts paid by
the Indemnitee in settlement thereof, with the Company’s approval, or paid by
the Indemnitee in satisfaction of any judgment in any such claim, action, suit,
or proceeding against the Indemnitee, provided the Indemnitee gives the Company
an opportunity, at its own expense, to handle and defend the same before the
Indemnitee undertakes to handle and defend it on the Indemnitee’s own behalf,
unless such loss, cost, liability or expense is a result of the Indemnitee’s
gross negligence or willful misconduct or except as expressly provided by
statute.  The foregoing right of indemnification, if any, will not be exclusive
of any other rights of indemnification to which the Indemnitee may be entitled
under the Company’s Certificate of Incorporation or Bylaws, by contract, as a
matter of law, or otherwise, or under any power that the Company may have to
indemnify or hold harmless the Indemnitee.

15.9No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Employer, nor will they interfere in
any way with the Participant’s right or the right of the Employer to terminate
such relationship at any time, with or without cause, to the extent permitted by
law. 

15.10Participation.  No Service Provider will have the right to be selected to
receive an Award or, having been so selected, to be selected to receive any
future Award.

Section 16
TaX WITHOLDING

16.1General Requirements.  Prior to the issuance of any Shares or cash  pursuant
to an Award (or exercise thereof) or such earlier time as any Tax Obligations
with respect to the Award are due, the Company and/or other Employer, as
applicable, will have the power and the right to deduct or withhold, or require
a Participant to remit to the Company or other Employer,  as applicable, an
amount sufficient to satisfy all Tax Obligations with respect to the Award (or
exercise thereof). 

16.2Withholding or Remittance Arrangements.  The Administrator, in its sole
discretion and pursuant to such procedures as it may specify from time to time,
may require or permit a Participant to satisfy such Tax Obligations, in whole or
in part, by (without limitation):   (a) paying cash, check or other cash
equivalents, (b) electing to have the Company (or other Employer, as applicable)
withhold otherwise deliverable cash or Shares having a Fair Market Value equal
to the



-24-

--------------------------------------------------------------------------------

 

 

minimum statutory amount required to be withheld or remitted, or such greater
amount as the Administrator may determine if such amount will not cause adverse
accounting consequences,  as the Administrator determines, in its sole
discretion (the “Applicable Withholding Amount”), (c) delivering to the Company
already-owned Shares having a Fair Market Value equal to the Applicable
Withholding Amount,  provided that the delivery of such Shares will not result
in any adverse accounting consequences, as the Administrator determines, in its
sole discretion, (d) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld or remitted, (e) any other means that the Administrator,
in its sole discretion, determines to both comply with Applicable Laws and to be
consistent with the purposes of the Plan, or (f) any combination of the
foregoing arrangements.  Unless otherwise specifically determined by the
Administrator, the withholding arrangements approved by the Administrator under
this Section 16.2 shall be intended to avoid the applicable Award being subject
to liability accounting under ASC 718.  The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the Tax
Obligations are required to be withheld or remitted.    



Section 17
Amendment,  Termination and duration of plan

17.1Amendment, Suspension or Termination Authority.  Except as otherwise
specified in this Section, the Company, by action of the Board (or its
authorized delegate), may at any time and for any reason amend, alter, suspend
or terminate the Plan, or any part thereof.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.  Any amendment, alteration, suspension or termination of
the Plan will not impair in any material way the rights or obligations of any
Participant under any Award that is outstanding as of the effective date of the
Plan amendment, alteration, suspension of termination, without the written
consent of the Participant.  However, a termination of the Plan will not affect
the Administrator’s ability to exercise its authority under the Plan with
respect to any Awards that are outstanding as of the effective date of the
termination.  No Award may be granted during any period of suspension or after
termination of the Plan.

17.2Duration of Plan.  The Plan is effective as of the Effective Date, and
subject to Section 17, will remain in effect thereafter, provided that the Plan
is ratified by an affirmative vote of the holders of a majority of the Shares
that are present in person or by proxy and entitled to vote at the 2016 Annual
Meeting of Stockholders of the Company.  Notwithstanding the foregoing, without
further stockholder approval, no Incentive Stock Option may be granted under the
Plan after September 13, 2026.

Section 18
LEGAL CONSTRUCTION

18.1Governing Law.  The Plan and each Award Agreement will be governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might other otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.  Unless otherwise provided
in the applicable Award Agreement, a Participant is deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Delaware, to
resolve any and all issues that may arise out of or relate to the Plan or the
Award Agreement.





-25-

--------------------------------------------------------------------------------

 

 

18.2Severability.  In the event any provision of the Plan is held illegal or
invalid for any reason, such illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included. 

18.3Captions.  Captions in the Plan are provided for convenience only, and will
not serve as a basis for the interpretation or construction of the Plan. 

﻿



-26-

--------------------------------------------------------------------------------